In a proceeding under article 78 of the Civil Practice Act, the order appealed from annuls a determination of the board of appeals of the City of New Rochelle, which determination granted a permit to conduct a beach club. The permit was issued under section 1 of article III of the local zoning ordinance, which allows a “ club house ” and customary accessory uses in a residence “ R-l ” district. Section 1 of article YII of the ordinance permits a “ club ” in a residence “ R-5 ” district. Order affirmed, with $20 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate and Beldock, JJ., concur. Schmidt, J., dissents and votes to reverse the order appealed from and to confirm the determination. [206 Misc. 198.]